DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/10/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 1, the term “arear wheel” lacks antecedent basis. The Examiner cannot find a previous introduction of “arear wheel”. The Examiner is also unsure of the meaning of “arear wheel.” For purposes of examination, the Examiner is assuming “arear wheel” to mean “a rear wheel.”
(b) Regarding Claim 5, the equation 5. The equation indicates the “disk input energy” is the “disk braking force energy” multiplied by “disk energy”. The Examiner is unsure how the disk input energy can be the “disk energy.” 
(c) Regarding Claim 12, the term “arear wheel” lacks antecedent basis. The Examiner cannot find a previous introduction of “arear wheel”. The Examiner is also unsure of the meaning of “arear wheel.” For purposes of examination, the Examiner is assuming “arear wheel” to mean “a rear wheel.”
(d) Regarding Claim 15, the equation 5. The equation indicates the “disk input energy” is the “disk braking force energy” multiplied by “disk energy”. The Examiner is unsure how the disk input energy can be the “disk energy.” 
(e) Regarding Claims 2-10 are rejected to for lack of antecedent basis due to dependency of claim 1 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zierolf U.S. Patent 6,125,318 (hereinafter, Zierolf), in view of Johann DE102008032544A1 (hereinafter, Johann).
Regarding Claim 1, Zierolf teaches a braking control system for a vehicle (brake control system for a vehicle, Zierolf, Col. 3 Lines 9-25), comprising: 
-a wheel speed sensor configured to detect a wheel speed of front wheels and rear wheels (wheel speed sensor to detect the wheel speed of the wheels (i.e., front and rear), Zierolf, Col. 3 Lines 50-56); and 
-a controller configured to sequentially perform calculating a wheel slip ratio based on a wheel speed signal detected by the wheel speed sensor (determining the wheel slip ration based on the wheel speed of the vehicle, Zierolf, Col. 2 Lines 22-34), 
-extracting a road surface friction coefficient matching the calculated wheel slip ratio from mapping table data (determining a road surface coefficient matching a calculated wheel slip ratio curve (i.e., matching the road surface coefficient to a wheel slip ratio curve is the same as using a mapping table of data), Zierolf, Col. 5 Lines 30-59)
-calculating braking force of the front wheels and the rear wheels using vehicle data information in addition to the extracted road surface friction coefficient (determining the braking force for the wheels based on the vehicle data (e.g., speed) and the determined road surface friction coefficient, Zierolf, Col. 2 Lines 35-45 and Col. 5 Lines 30-59), …
	Zierolf does not teach the system to include calculating temperatures of disks of the front wheels and the rear wheels using the calculated braking force of the front wheels and the rear wheels and a disk temperature estimation formula, and controlling a distribution of braking pressure to the front wheels and the rear wheels based on a calculated temperature difference between the disks of the front wheels and the rear wheels.
	Johann teaches a vehicle system which calculates and estimates the temperature of the braking disks using inputted information (e.g., braking force) and changing the braking pressure to the wheels based on the temperature of the braking disks (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include calculating temperatures of disks of the front wheels and the rear wheels using the calculated braking force of the front wheels and the rear wheels and a disk temperature estimation formula, and controlling a distribution of braking pressure to the front wheels and the rear wheels based on a calculated temperature difference between the disks of the front wheels and the rear wheels, as taught by Johann.
	It would have been obvious because determining the temperature of the braking discs and changing the braking force based on the temperature helps mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002). 
Regarding Claim 3, Zierolf, as modified, teaches the braking control system of claim 1.
	Zierolf does not teach the system to include the controller is configured to sequentially perform calculating disk braking force energy, calculating disk input energy comprising disk braking force energy, calculating an increased disk temperature, calculating a disk temperature change, and calculating a disk temperature by subtracting the disk temperature change from a previous disk temperature, and is configured to calculate a disk temperature of the front wheels and the rear wheels.
	Johann teaches a vehicle system which calculates and estimates the temperature of the braking disks using inputted information (e.g., braking force and temperature information, such as change) and changing the braking pressure to the wheels based on the temperature of the braking disks (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include the controller is configured to sequentially perform calculating disk braking force energy, calculating disk input energy comprising disk braking force energy, calculating an increased disk temperature, calculating a disk temperature change, and calculating a disk temperature by subtracting the disk temperature change from a previous disk temperature, and is configured to calculate a disk temperature of the front wheels and the rear wheels, as taught by Johann.
	It would have been obvious because determining the temperature of the braking discs and changing the braking force based on the temperature helps mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002). 
Regarding Claim 4, Zierolf, as modified, teaches the braking control system of claim 3.
	Zierolf does not teach the system to include the disk braking force energy is calculated using Equation 4 below: [Equation 4]: Disk braking force energy = front-wheel braking force / (front-wheel braking force + rear-wheel braking force) x total energy wherein in Equation 4 above, total energy is kinetic energy (1/2ms2) of a vehicle, mass m is a gross vehicle weight (GVW) of the vehicle, and speed S is a value measured by the wheel speed sensor.
  	  Johann teaches a vehicle system which calculates the disk braking force energy which includes the total kinetic energy, the mass of the vehicle, and the speed of the vehicle based on the wheel speed sensor (Johann, Paragraphs 0018-0020, 0032, 0042-0046, and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include the disk braking force energy is calculated using Equation 4 below: [Equation 4]: Disk braking force energy = front-wheel braking force / (front-wheel braking force + rear-wheel braking force) x total energy wherein in Equation 4 above, total energy is kinetic energy (1/2ms2) of a vehicle, mass m is a gross vehicle weight (GVW) of the vehicle, and speed S is a value measured by the wheel speed sensor, as taught by Johann.
	It would have been obvious because determining the braking force and changing the braking force based on determined calculations mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002). 
Regarding Claim 5, Zierolf, as modified, teaches the braking control system of claim 3.
	Zierolf does not teach the system to include the disk input energy is calculated using Equation 5 below: 25Attorney Docket No. 068268-694001US (PATENT) [Equation 5]: Disk input energy = disk braking force energy x disk energy.
	Johann teaches a vehicle system which calculates the disk braking force energy (Johann, Paragraphs 0018-0020, 0032, 0042-0046, and Figure 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include the disk input energy is calculated using Equation 5 below: [Equation 5]: Disk input energy = disk braking force energy x disk energy, as taught by Johann.
It would have been obvious because determining the braking force and changing the braking force based on determined calculations mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002).
Regarding Claim 6, Zierolf, as modified, teaches the braking control system of claim 3.
	Zierolf does not teach the system to include the increased disk temperature is calculated using Equation 6 below: [Equation6]: Increased disk temperature = disk input energy / (disk weight x disk heat capacity).
	Johann teaches a vehicle system which calculates and estimates the temperature of the braking disks (i.e., based on disk use and maximum disc force which is a factor of the disk weight and disk heat capacity) using inputted information (e.g., braking force) and changing the braking force to the wheels based on the temperature of the braking disks (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include the increased disk temperature is calculated using Equation 6 below: [Equation6]: Increased disk temperature = disk input energy / (disk weight x disk heat capacity), as taught by Johnan. 
	It would have been obvious because determining the temperature of the braking discs and changing the braking force based on the temperature helps mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002). 
Regarding Claim 7, Zierolf, as modified, teaches the braking control system of claim 3.
	Zierolf does not teach the system to include the disk temperature change is calculated using Equation 7 below, a cool disk temperature in Equation 7 below is calculated using Equation 8 below, and a cooling coefficient in Equation 8 below is calculated using Equation 9 below: [Equation 7]: Disk temperature change = cool disk temperature - increased disk temperature, [Equation 8]: Cool disk temperature= cooling coefficient / (disk weight x disk heat capacity), and [Equation 9]: Cooling coefficient = convective heat transfer coefficient x disk cross-sectional area.
	Johann teaches a vehicle system which calculates and estimates the temperature of the braking disks (i.e., based on disk use and maximum disc force which is a factor of the disk weight, disk heat capacity, and the ability for the disc to cool down and/or transfer heat) using inputted information (e.g., braking force) and changing the braking force to the wheels based on the temperature of the braking disks (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include the disk temperature change is calculated using Equation 7 below, a cool disk temperature in Equation 7 below is calculated using Equation 8 below, and a cooling coefficient in Equation 8 below is calculated using Equation 9 below: [Equation 7]: Disk temperature change = cool disk temperature - increased disk temperature, [Equation 8]: Cool disk temperature= cooling coefficient / (disk weight x disk heat capacity), and [Equation 9]: Cooling coefficient = convective heat transfer coefficient x disk cross-sectional area, as taught by Johann.
It would have been obvious because determining the temperature of the braking discs, the cooling of the braking disc, and changing the braking force based on the temperature helps mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002).
Regarding Claim 8, Zierolf, as modified, teaches the braking control system of claim 1.
	Zierolf does not teach the system to include when a difference between an average of temperatures of right and left disks of the front wheels and an average of temperatures of right and left disks of the rear wheels is greater than a reference value, the controller is configured to control the distribution of the braking pressure to the front wheels and the rear wheels.
	Johann teaches a vehicle system which calculates and estimates the temperature of the braking disks using inputted information (e.g., braking force) and changing the braking pressure to the wheels based on the temperature of the braking disks based on the determined temperature of a wheel being above a known value (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include when a difference between an average of temperatures of right and left disks of the front wheels and an average of temperatures of right and left disks of the rear wheels is greater than a reference value, the controller is configured to control the distribution of the braking pressure to the front wheels and the rear wheels, as taught by Johann.
	It would have been obvious because determining the temperature of the braking discs and changing the braking force based on the temperature helps mitigate the braking system failing due to overheating, thus increasing overall safety of the system (Johann, Paragraph 0002). 
Regarding Claim 9, Zierolf, as modified, teaches the braking control system of claim 1.
	Zierolf does not teach the system to include when comparing a deceleration value of a vehicle with a reference value and verifying that the deceleration value corresponds to a high deceleration greater than the reference value, the controller is configured to stop control of the distribution of the braking pressure to the front wheels and the rear wheels.
	Johann teaches that when determining that a deceleration value is above a set threshold (e.g., emergency braking) stopping the distribution of the braking pressure between the different wheels (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include when comparing a deceleration value of a vehicle with a reference value and verifying that the deceleration value corresponds to a high deceleration greater than the reference value, the controller is configured to stop control of the distribution of the braking pressure to the front wheels and the rear wheels, as taught by Johann.
	It would have been obvious because including emergency braking which does not include braking distribution may help avoid an accident (Johann, Paragraph 0046).
Regarding Claim 11, Zierolf teaches a braking control method for a vehicle (brake control method for a vehicle, Zierolf, Col. 3 Lines 9-25), the method comprising: 
-detecting, by a wheel speed sensor, a wheel speed of front wheels and rear wheels (wheel speed sensor to detect the wheel speed of the wheels (i.e., front and rear), Zierolf, Col. 3 Lines 50-56); 
-calculating, by a controller, a wheel slip ratio based on a wheel speed signal detected by the wheel speed sensor (determining the wheel slip ration based on the wheel speed of the vehicle, Zierolf, Col. 2 Lines 22-34); 
-extracting, by the controller, a road surface friction coefficient matching the calculated wheel slip ratio from mapping table data (determining a road surface coefficient matching a calculated wheel slip ratio curve (i.e., matching the road surface coefficient to a wheel slip ratio curve is the same as using a mapping table of data), Zierolf, Col. 5 Lines 30-59); 
-calculating, by the controller, braking force of the front wheels and the rear wheels using vehicle data information in addition to the extracted road surface friction coefficient (determining the braking force for the wheels based on the vehicle data (e.g., speed) and the determined road surface friction coefficient, Zierolf, Col. 2 Lines 35-45 and Col. 5 Lines 30-59); …
Zierolf does not teach the method to include calculating, by the controller, temperatures of disks of the front wheels and the rear wheels using the calculated braking force of the front wheels and the rear wheels and a disk temperature estimation formula; and27Attorney Docket No. 068268-694001US (PATENT)controlling, by the controller, a distribution of braking pressure to the front wheels and the rear wheels based on a calculated temperature difference between the disks of the front wheels and the rear wheels.
	Johann teaches a vehicle system which calculates and estimates the temperature of the braking disks using inputted information (e.g., braking force) and changing the braking pressure to the wheels based on the temperature of the braking disks (Johann, Paragraphs 0042-0046).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zierolf to include calculating, by the controller, temperatures of disks of the front wheels and the rear wheels using the calculated braking force of the front wheels and the rear wheels and a disk temperature estimation formula; and controlling, by the controller, a distribution of braking pressure to the front wheels and the rear wheels based on a calculated temperature difference between the disks of the front wheels and the rear wheels, as taught by Johann.
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 9.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zierolf U.S. Patent 6,125,318 (hereinafter, Zierolf), in view of Johann DE102008032544A1 (hereinafter, Johann), in further view of Kogure et al. U.S. P.G. Publication 2008/0262692 (hereinafter, Kogure).
Regarding Claim 2, Zierolf, as modified, teaches the braking control system of claim 1.
	Zierolf does not teach the system to include calculating the braking force of the front wheels and the rear wheels, the controller is configured to calculate the braking force using Equations 2 and 3 below: 
    PNG
    media_image1.png
    61
    244
    media_image1.png
    Greyscale
 wherein in Equation 2 above, pm is a road surface friction coefficient of a front wheel, WF is a front wheel axial load, h is a height to a center of gravity of a vehicle from a road surface, L is a distance between centers of tires of the front wheel and arear wheel, W is a vehicle weight, a is deceleration, and FxF is a front-wheel braking force, and 24Attorney Docket No. 068268-694001US (PATENT) 
    PNG
    media_image2.png
    56
    232
    media_image2.png
    Greyscale
 wherein in Equation 3 above, pTn is a road surface friction coefficient of the rear wheel, WR is arear wheel axial load, h is a height to a center of gravity of the vehicle from the road surface, L is a distance between centers of the tires of the front wheel and the rear wheel, W is a vehicle weight, a is deceleration, and Fx is a rear-wheel braking force.
	Kogure teaches the same use of equation 2 and equation 3 through the use of similar equations, which if rearranged and substituted using basic math fundamentals would arrive at the Applicant’s equations 2 and 3 (Kogure, Paragraphs 0040-000043). In other words, Kogure teaches the use the front or rear wheel axial load (i.e., see equation 13), the height of the vehicle from the road surface (i.e., see equation 10), the distance between the tires (i.e., see equation 10), the weight of the vehicle (i.e., see equation 10), the acceleration or deceleration of the vehicle (i.e., see equation 10), and the front or rear wheel force (i.e., see equation 10) (Kogure, Paragraphs 0040-000043). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include calculating the braking force of the front wheels and the rear wheels, the controller is configured to calculate the braking force using Equations 2 and 3 below: 
    PNG
    media_image1.png
    61
    244
    media_image1.png
    Greyscale
 wherein in Equation 2 above, pm is a road surface friction coefficient of a front wheel, WF is a front wheel axial load, h is a height to a center of gravity of a vehicle from a road surface, L is a distance between centers of tires of the front wheel and arear wheel, W is a vehicle weight, a is deceleration, and FxF is a front-wheel braking force, and 24Attorney Docket No. 068268-694001US (PATENT) 
    PNG
    media_image2.png
    56
    232
    media_image2.png
    Greyscale
 wherein in Equation 3 above, pTn is a road surface friction coefficient of the rear wheel, WR is arear wheel axial load, h is a height to a center of gravity of the vehicle from the road surface, L is a distance between centers of the tires of the front wheel and the rear wheel, W is a vehicle weight, a is deceleration, and Fx is a rear-wheel braking force, as taught by Kogure.
	It would have been obvious because determining road friction coefficient allows for a vehicle to enable traction control and braking force control (Kogure, Paragraphs 0003-0004).
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zierolf U.S. Patent 6,125,318 (hereinafter, Zierolf), in view of Johann DE102008032544A1 (hereinafter, Johann), in further view of Larson et al. U.S. P.G. Publication 2006/0131950 (hereinafter, Larson).
Regarding Claim 10, Zierolf, as modified, teaches the braking control system of claim 1, wherein after calculating a disk temperature of the front wheels and the rear wheels, when determining that the calculated disk temperature is equal to or greater than a maximum temperature of the disk (as taught by Johann in Paragraphs 0042-0046 as seen in the above claims) …
	Zierolf and Johann do not teach the system to include the controller is configured to perform control to turn on a warning light of a cluster in order to prevent a hard braking operation by a driver.
	Larson teaches producing a warning, such as a warning light to the driver, the vehicle determines that the braking discs are above a set temperature (Larson, Paragraphs 0035 and Figure 7).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zierolf to include the controller is configured to perform control to turn on a warning light of a cluster in order to prevent a hard braking operation by a driver, as taught by Larson.
	It would have been obvious because issuing a warning can allow for the driver to react in a safe manner (e.g., avoid braking hard until the brakes have cooled) (Larson, Paragraphs 0035-0036).
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667